
	
		I
		112th CONGRESS
		2d Session
		H. R. 4232
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2012
			Mr. Turner of Ohio
			 (for himself, Mr. Ryan of Ohio, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend section 552 of title 5, United States Code
		  (popularly referred to as the Freedom of Information Act), to provide that the
		  exemptions to that section shall not apply to matters relating to certain
		  transactions executed by an instrumentality of the Federal Government operating
		  in a commercial manner.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Essential Safeguards for a
			 Transparent, Open, and Reliable Executive under FOIA
			 Act.
		2.Exclusion of certain
			 matters from coverage under Freedom of Information Act exemptionsSection 552 of title 5, United States Code,
			 is amended—
			(1)in subsection (b),
			 by striking This section and inserting Subject to
			 subsection (m), this section; and
			(2)by adding at the
			 end the following new subsection:
				
					(m)Special rule
				relating to Federal instrumentalities operating in commercial
				manner(1)Notwithstanding
				subsection (b), in the case of any instrumentality described in paragraph (2),
				this section shall apply to matters that are exempt under subsection (b) if the
				matters are related to a transaction described in paragraph (2).
						(2)An instrumentality described in this
				paragraph is any instrumentality of the Federal Government (or its employees or
				agents) executing authority of the Federal Government in any
				transaction—
							(A)which results in the United States
				owning, subscribing to, or otherwise having any interest in the stock or equity
				of any company, association, or corporation, except for any investments through
				any pension funds; or
							(B)in which the instrumentality or its
				employees or agents execute authority of the Federal Government’s interests in
				owning, subscribing to, or otherwise having any interest in the stock or equity
				of any company, association, or
				corporation.
							.
			
